COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Chaney, Callins and Senior Judge Petty
              Argued at Lexington, Virginia


              RICKY RICARDO EDMUNDS
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1226-21-3                                    JUDGE VERNIDA R. CHANEY
                                                                                SEPTEMBER 20, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                                              James J. Reynolds, Judge

                               Erik L. Sapp, Assistant Public Defender, for appellant.

                               Craig W. Stallard, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Following a bench trial in the Circuit Court of the City of Danville (“trial court”),

              Ricky Ricardo Edmunds (“Edmunds”) was convicted of assault and battery against a law

              enforcement officer in violation of Code § 18.2-57(C). On appeal, Edmunds argues that the

              evidence is insufficient to sustain his conviction because there is no evidence that he intended to

              strike the officer nor that the officer had any apprehension of the impending strike. For the

              following reasons, this Court affirms the trial court’s judgment.

                                                         I. BACKGROUND

                     On December 26, 2020, Edmunds displayed “very irate” behavior while he was being

              booked into the Danville City Jail. When Sheriff’s Deputy Keatts attempted to remove Edmunds

              from his holding cell, Edmunds remained irate and began to approach Deputy Keatts. In response,

              Deputy Keatts pepper sprayed Edmunds and, with help from Sergeant Wyatt, secured him to a


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
restraint chair. A short time later, Edmunds removed his feet, arms, and shoulders from the

restraints. As officers tried to re-tighten the straps on the restraint chair, Edmunds moved his head,

striking Deputy Keatts. The incident was recorded on the jail’s surveillance cameras, and the video

was admitted into evidence at trial.

       Upon a motion to strike the Commonwealth’s evidence, Edmunds acknowledged that his

head struck Deputy Keatts. However, Edmunds argued that this so-called “headbutt” was

unintended contact that occurred while Edmunds was thrashing his head with no intent to hit the

officer. Regarding an assault, Edmunds argued that under the circumstances, Deputy Keatts could

not have anticipated the “headbutt.” Based on Deputy Keatts’ testimony and the video evidence,

the trial court found that the sudden movement of Edmunds’ head “was an intentional act, a

volitional act on behalf of Mr. Edmunds toward the deputy.” Therefore, the trial court denied

Edmunds’ motion to strike.

       At the close of all the evidence, Edmunds renewed his motion to strike during his closing

argument. Edmunds argued that he was blinded by the pepper spray and could not see where the

officers were nor what they were doing. Edmunds further argued that he was moving his head to

get the pepper spray off when his head unintentionally struck the deputy. Based on the video

evidence, the trial court found that Edmunds “violently pulled his head to the right and struck the

deputy [on] the side of the head or face area” while Deputy Keatts was attempting to tighten a

retraint over Edmunds’ right shoulder. Accordingly, the trial court found Edmunds guilty as

charged of assault and battery on a law enforcement officer. This appeal followed.

                                            II. ANALYSIS

                                         A. Standard of Review

       On appellate review of a criminal conviction, this Court “consider[s] the evidence and all

reasonable inferences flowing from that evidence in the light most favorable to the

                                                 -2-
Commonwealth, the prevailing party at trial.” Pooler v. Commonwealth, 71 Va. App. 214, 218

(2019) (alteration in original) (quoting Williams v. Commonwealth, 49 Va. App. 439, 442 (2007)

(en banc)). We “discard the evidence of the accused in conflict with that of the Commonwealth,

and regard as true all the credible evidence favorable to the Commonwealth and all fair

inferences to be drawn therefrom.” Commonwealth v. Cady, 300 Va. 325, 329 (2021) (emphasis

added) (quoting Commonwealth v. Perkins, 295 Va. 323, 323-24 (2018)).

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original)

(quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does

not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Id. (alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204,

228 (2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Vasquez v.

Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193

(2009)).

                                   B. Sufficiency of the Evidence

        Edmunds was convicted under Code § 18.2-57(C), which provides, in relevant part, that

“if any person commits an assault or an assault and battery against another knowing or having

reason to know that such other person is . . . a law-enforcement officer . . . engaged in the

performance of his public duties anywhere in the Commonwealth, such person is guilty of a

Class 6 felony[.]” “To sustain a conviction for assault, the Commonwealth must prove ‘an

attempt or offer, with force and violence, to do some bodily hurt to another.’” Parish v.




                                                 -3-
Commonwealth, 56 Va. App. 324, 329 (2010) (quoting Adams v. Commonwealth, 33 Va. App.

463, 468 (2000)).

               The attempt or offer to do bodily harm “occurs when an assailant
               engages in an overt act intended to inflict bodily harm [while he]
               has the present ability to inflict such harm or [the assailant]
               engages in an overt act intended to place the victim in fear or
               apprehension of bodily harm and creates such reasonable fear or
               apprehension in the victim.”

Id. at 329-30 (alterations in original) (quoting Clark v. Commonwealth, 279 Va. 636, 641

(2010)). “To sustain a conviction for battery, the Commonwealth must prove a ‘wil[l]ful or

unlawful touching’ of another.” Id. at 330 (alteration in original) (quoting Wood v.

Commonwealth, 149 Va. 401, 404 (1927)). “[A] perpetrator need not inflict a physical injury to

commit a battery.” Gilbert v. Commonwealth, 45 Va. App. 67, 71 (2005) (quoting Adams, 33

Va. App. at 469). However, “[o]ne cannot be convicted of assault and battery without an intention

to do bodily harm—either an actual intention or an intention imputed by law.” Parish, 56 Va. App.

at 330 (quoting Adams, 33 Va. App. at 468). “The unlawful intent may be imputed if the touching

is ‘done in a rude, insolent, or angry manner.’” Id. at 331 (quoting Adams, 33 Va. App. at 469).

       Edmunds argues that the evidence is insufficient to sustain his conviction because no

evidence established that he intended to strike Deputy Keatts or that Deputy Keatts had any

apprehension of the impending strike. However, as Edmunds acknowledges in his briefs, “[a]n

assault may occur even though the victim is not aware of any acts directed at him, provided the

actor intends to touch offensively . . . .” Adams, 33 Va. App. at 469. Thus, proof that Edmunds

intended and executed an offensive headbutt on Deputy Keatts is sufficient to sustain the

conviction even if the deputy had no apprehension of the impending strike.

       We hold that the evidence is sufficient for a rational fact-finder to find that Edmunds

intended to offensively headbutt Deputy Keatts. Rejecting Edmunds’ challenge to the sufficiency of

the evidence, the trial court found that Edmunds “violently pulled his head to the right and struck
                                                 -4-
the deputy [on] the side of the head or face area” while Deputy Keatts was attempting to tighten a

restraint over Edmunds’ right shoulder. These factual findings are supported by the video evidence

and the testimony of Deputy Keatts. Additionally, the trial court found that the sudden movement

of Edmunds’ head “was an intentional act, a volitional act on behalf of Mr. Edmunds toward the

deputy.” This Court accords great deference to the trial court’s factual determination that

Edmunds had the requisite intent for assault and battery. See Towler v. Commonwealth, 59

Va. App. 284, 297 (2011) (“Intent is a factual determination, and a trial court’s decision on the

question of intent is accorded great deference on appeal and will not be reversed unless clearly

erroneous.” (citing Robertson v. Commonwealth, 18 Va. App. 635, 639 (1994))). Because (i) the

evidence supports the trial court’s finding that Edmunds violently struck Deputy Keatts’ face or

head with his own head and (ii) the trial court’s finding that Edmunds intentionally struck

Deputy Keatts is not clearly erroneous, this Court will not disturb the trial court’s judgment of

conviction.

                                         III. CONCLUSION

       The evidence is sufficient to prove the essential elements of assault and battery against a

law enforcement officer. Accordingly, this Court affirms the trial court’s judgment.

                                                                                            Affirmed.




                                                -5-